     Case 3:20-cv-02090-MMA-WVG Document 9 Filed 02/02/21 PageID.45 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
                                                Case No. 20cv2090-MMA-WVG
11
      LUIS SEVILLA,
12                                              ORDER GRANTING
                                                JOINT MOTION TO DISMISS
13                              Plaintiff,      ACTION WITHOUT PREJUDICE
                                                FOR LACK OF SUBJECT MATTER
14
              vs.                               JURISDICTION
15                                              [Doc. No. 8]
      CAPITAL ONE, NATIONAL
16
      ASSOCIATION,
17

18
                              Defendant.

19           Upon due consideration of the parties’ joint motion, see Doc. No. 8, the
20   Court finds that it lacks subject matter jurisdiction over this action. Accordingly,
21   the Court GRANTS the joint motion and DISMISSES this action without
22
     prejudice based on lack of subject matter jurisdiction. The Court DIRECTS the
23
     Clerk of Court to terminate all pending deadlines and hearings and close the
24
     case.
25
             IT IS SO ORDERED.
26
     DATE: February 2, 2021                  ________________________________
27
                                             HON. MICHAEL M. ANELLO
28
                                             United States District Judge


                                                                          20cv2090-MMA-WVG
